Title: To James Madison from Marinus Willett, 17 December 1812 (Abstract)
From: Willett, Marinus
To: Madison, James


17 December 1812, New York. After sending his letter to JM to the post office “Yesterday,” was informed that Samuel Swartwout had arrived from Niagara. “I called to see him but had little opportunity of talking with him, from what little I heard it appeared, that the health of the troops at that place is not properly attended to.” Swartwout informed him that he was going to Washington with dispatches for the secretary of the navy. Wishes JM “would take some opportunity of Conversing with Mr Swartwout while he remains at Washington.” Also learned that Col. Robert Swartwout has gone to Washington. Reminds JM that he is acquainted with Willett’s opinion of these men. “I therefore need not repeat to you how much I wish that they may be placed in the perminent army.” Believes they will “do honor to their Country.”
